Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 11/26/2021 of claims 7 and 20-22 have been canceled and claims 23, 24 have been added. Claims 1-6, 8-19, 23 and 24 are pending in the application.

Response to Arguments
Applicant’s arguments see pages 8-11, filed on 11/26/2021, with respect to claims 1-6, 8-19, 23 and 24 have been fully considered and are persuasive.  The rejections of claims 1-6, 8-19, 23 and 24 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Srikant Viswanadham (Reg. No. 60,111) on 12/14/21.
	Please amend the application as follows:

In the Claims:
Currently Amended) A system comprising:
one or more processors;
memory storing instructions that, when executed by the one or more processors, cause the system to perform:
receiving, by a first set of service nodes, a first transaction of a plurality of transactions to be performed on data stored in a database, wherein the first set of service nodes is assigned to perform the first transaction, and a second set of service nodes is assigned to perform a second transaction of the plurality of transactions;
selecting a number of dedicated timelock nodes that reduces a number of service nodes in at least one of the first set of service nodes or the second set of service nodes by one or more nodes;
receiving, by a first dedicated timelock node of a set of dedicated timelock nodes and from a first service node of the first set of service nodes, a request for a first timestamp, wherein each of the dedicated timelock nodes of the set of timelock nodes executes a respective timestamp service capable of determining and assigning timestamps for each of the plurality of transactions, and wherein the set of dedicated timelock nodes is designated to perform the respective timestamp services on behalf of and in lieu of the first set of service nodes and the second set of service nodes;
receiving, by the first dedicated timelock node, from a second service node of the second set of service nodes, a request for a second timestamp, wherein the request for the first timestamp and the request for the second timestamp are overlapping timestamp requests;
first timestamp and based on a first majority consensus of the respective timestamp services of the set of dedicated timelock nodes, a value of the first timestamp;  
determining, in response to receiving the request for the second timestamp and based on a second majority consensus of the respective timestamp services of the set of dedicated timelock nodes, a value of the second timestamp, wherein the first timestamp and the second timestamp are not monotonically increasing;  
assigning, in response to determining the value of the first timestamp, the first timestamp to the first transaction;
	assigning, in response to determining the value of the second timestamp, the second timestamp to the second transaction;
assigning a lock on the first timestamp, wherein assignment of the lock on the first timestamp indicates a validity of the first transaction for a time period during which the lock is held on the first timestamp;
performing the first transaction on the data;
refreshing the lock while performing the first transaction on the data;
determining that the first transaction is valid based on the refreshed lock held on the first timestamp; and
based at least in part on determining that the first transaction is valid, committing a result of performing the first transaction on the data.
 
3.	(Currently Amended) The system of claim 1, wherein the lock is assigned on the first timestamp based on the set of dedicated timelock nodes.

4.	(Currently Amended) The system of claim 1, wherein the first transaction is performed by a second service node of the first set of service nodes while the first service node provides the request for the first timestamp to the first dedicated timelock node of the set of dedicated timelock nodes.

6.	(Currently Amended) The system of claim 1, wherein the first timestamp is assigned based on an order in which the first transaction is received with respect to the second transaction of the plurality of transactions.

8.	(Currently Amended) A method implemented by a computing system including one or more processors and storage media storing machine-readable instructions, wherein the method is performed using the one or more processors, the method comprising:
receiving, by a first set of service nodes, a first transaction of a plurality of transactions to be performed on data stored in a database, wherein the first set of service nodes is assigned to perform the first transaction, and a second set of service nodes is assigned to perform a second transaction of the plurality of transactions;
selecting a number of dedicated timelock nodes; 
based at least in part on the selected number of dedicated timelock nodes, reducing a number of service nodes in at least one of the first set of service nodes or the second set of service nodes by one or more nodes;
and wherein the set of dedicated timelock nodes is designated to perform the respective timestamp services on behalf of and in lieu of the first set of service nodes and the second set of service nodes;
receiving, by the first dedicated timelock node, from a second service node of the second set of service nodes, a request for a second timestamp, wherein the request for the first timestamp and the request for the second timestamp are overlapping timestamp requests;
determining, in response to receiving the request and based on a first majority consensus of the respective timestamp services of the set of dedicated timelock nodes, a value of the first timestamp; 
determining, in response to receiving the request for the second timestamp and based on a second majority consensus of the respective timestamp services of the set of dedicated timelock nodes, a value of the second timestamp, wherein the first timestamp and the second timestamp are not monotonically increasing;   
assigning, in response to determining the value of the first timestamp, the first timestamp to the first transaction;
assigning, in response to determining the value of the second timestamp, the second timestamp to the second transaction;
assigning a lock on the first timestamp, wherein assignment of the lock on the first timestamp indicates a validity of the first transaction for a time period during which the lock is held on the first timestamp;
performing the first transaction on the data;
refreshing the lock while performing the first transaction on the data;
determining that the first transaction is valid based on the refreshed lock held on the first timestamp
based at least in part on determining that the first transaction is valid, committing a result of performing the first transaction on the data.
 
10.	(Currently Amended) The method of claim 8, wherein the lock is assigned on the first timestamp based on the set of dedicated timelock nodes.

11.	(Currently Amended) The method of claim 8, wherein the first transaction is performed by a second service node of the first set of service nodes while the first service node provides the request for the first timestamp to the first dedicated timelock node of the set of dedicated timelock nodes.


Currently Amended) The method of claim 8, wherein the first timestamp is assigned based on an order in which the first transaction is received with respect to the second transaction of the plurality of transactions.

15.	(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform:
receiving, by a first set of service nodes, a first transaction of a plurality of transactions to be performed on data stored in a database, wherein the first set of service nodes is assigned to perform the first transaction, and a second set of service nodes is assigned to perform a second transaction of the plurality of transactions;
selecting a number of dedicated timelock nodes; 
based at least in part on the selected number of dedicated timelock nodes, reducing a number of service nodes in at least one of the first set of service nodes or the second set of service nodes by one or more nodes;
receiving, by a dedicated timelock node of a set of dedicated timelock nodes from a first service node of the first set of service nodes, a request for a first timestamp, 
receiving, by the first dedicated timelock node, from a second service node of the second set of service nodes, a request for a second timestamp, wherein the request for the first timestamp and the request for the second timestamp are overlapping timestamp requests;
determining, in response to receiving the request and based on a first majority consensus of the respective timestamp services of the set of dedicated timelock nodes, a value of the first timestamp; 
determining, in response to receiving the request for the second timestamp and based on a second majority consensus of the respective timestamp services of the set of dedicated timelock nodes, a value of the second timestamp, wherein the first timestamp and the second timestamp are not monotonically increasing;   
assigning, in response to determining the value of the first timestamp, the first timestamp to the first transaction;
assigning, in response to determining the value of the second timestamp, the second timestamp to the second transaction;
assigning a lock on the first timestamp, wherein assignment of the lock on the first timestamp indicates a validity of the first transaction for a time period during which the lock is held on the first timestamp;
performing the first transaction on the data;
refreshing the lock while performing the first transaction on the data;
determining that the first transaction is valid based on the refreshed lock held on the first timestamp
based at least in part on determining that the first transaction is valid, committing a result of performing the first transaction on the data. 

Currently Amended) The non-transitory computer readable medium of claim 15, wherein the lock is assigned on the first timestamp based on the set of dedicated timelock nodes.

18.	(Currently Amended) The non-transitory computer readable medium of claim 15, wherein the first transaction is performed by a second service node of the first set of service nodes while the first service node provides the request for the first timestamp to the first dedicated timelock node of the set of dedicated timelock nodes.

23.	(Cancelled).

24.	(Currently Amended) The method of claim 8, further comprising:
	reserving, by a leader dedicated timelock node, a range of timestamps;
	writing, by the leader dedicated timelock node, an upper bound for the range of timestamps to a persistent data store prior to issuing the first timestamp; and
	issuing, by the leader dedicated timelock node, the first timestamp from the reserved range of timestamps.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-6, 8-14, 24, and 15-19 
The present application is directed to system of light weight redundancy tool for performing transactions. The closest prior art Nguyen (U.S. Patent 10,630,566), Donlan (U.S. Patent 9,171,019) and Strauss et al. (U.S. PGPub 2015/0277969) alone, or, in combination, fails to anticipate or render obvious the recited features of “…receiving, by a first dedicated timelock node of a set of dedicated timelock nodes and from a first service node of the first set of service nodes, a request for a first timestamp, wherein each of the dedicated timelock nodes of the set of timelock nodes executes a respective timestamp service capable of determining and assigning timestamps for each of the plurality of transactions, and wherein the set of dedicated timelock nodes is designated to perform the respective timestamp services on behalf of and in lieu of the first set of service nodes and the second set of service nodes; receiving, by the first dedicated timelock node, from a second service node of the second set of service nodes, a request for a second timestamp, wherein the request for the first timestamp and the request for the second timestamp are overlapping timestamp requests; determining, in response to receiving the request for the first timestamp and based on a first majority consensus of the respective timestamp services of the set of dedicated timelock nodes, a value of the first timestamp; determining, in response to receiving the request for the second timestamp and based on a second majority consensus of the respective timestamp services of the set of dedicated timelock nodes, a value of the second timestamp, wherein the first timestamp and the second timestamp are not monotonically increasing;...refreshing the lock while performing the first transaction on the data; 

Conclusion
These features together with other limitations of the independent claims 1, 8, and 15 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 8, and 15 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153